Citation Nr: 0414618	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-24 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, North Carolina


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized dental services received outside the Department 
of Veterans Affairs medical care system.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to March 
1966, and from April 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Fayetteville, North Carolina, which denied the veteran 
reimbursement of $1,685.00 paid for dental treatment he 
received outside the VA health care system from July 2001 
through April 2002.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  While the veteran was receiving dental care at a VA 
medical center (VAMC), service-connected non-Hodgkin's 
lymphoma was rated 100 percent disabling.  

3.  Effective March 1, 2001, the rating for the veteran's 
non-Hodgkin's lymphoma was reduced to 0 percent; he was not 
service connected for a dental disability; and none of his 
other service-connected disabilities were rated 50 percent or 
more.  

4.  The veteran received non-VA dental care from July 2001 to 
April 2002, for which he neither sought nor received pre-
authorization from VAMC dental personnel.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized dental services received outside the Department 
of Veterans Affairs medical care system have not been met.  
38 U.S.C.A. §§ 1703, 1712, 1728 (West 2002); 38 C.F.R. 
§§ 17.52, 17.54, 17.93, 17.120, 17.161 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  This law, which redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  However, these changes are not applicable to 
claims such as the one herein at issue.  In Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims held that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of payment claims, pointing out that the 
statute at issue in such cases is found in Chapter 53, Title 
38, United States Code, and that the provisions of the VCAA 
are relevant to a different Chapter (i.e. Chapter 51).  
Therefore, the VCAA (and, it follows, its implementing 
regulations) is not for application in this matter.  

Factual Background

In a December 1998 rating decision, the veteran was granted 
service connection for non-Hodgkin's lymphoma, rated 100 
percent disabling, effective from June 1998 (which was 
subsequently made effective from July 1998).  He was notified 
of the decision by VA letter, also dated in December 1998, 
which included enclosures.  One of those enclosures, VA Form 
21-8764, informed him that, if he were evaluated as 100 
percent disabled for service-connected disabilities or as 100 
percent disabled because of individual unemployability, he 
may be eligible for VA dental treatment.  For additional 
information, he was instructed to contact his nearest VA 
medical center.  

The veteran's VA outpatient treatment records for various 
periods between May 2000 and June 2001 show that he received 
dental treatment at the VAMC on at least four occasions, 
between August 21, 2000, and May 17, 2001.  These records 
show that he was receiving dental treatment under 
Classification IV.  Meanwhile, the RO, in a September 2000 
rating decision, proposed to decrease the disability rating 
for non-Hodgkin's lymphoma from 100 percent to 0 percent, 
effective from March 1, 2001.  The veteran was notified of 
this proposal and advised of his appellate rights in an 
October 2000 VA letter.  In a December 2000 rating action, 
the proposed rating reduction was made effective March 1, 
2001, and he was notified of the decision, along with his 
appellate rights, by VA letter of December 2000.  

In January 2001, VA received from the veteran's Congressman a 
statement and evidence in support of the veteran's claim of 
total disability resulting from his service-connected non-
Hodgkin's lymphoma.  This correspondence was accepted as a 
notice of disagreement with the reduction in the veteran's 
disability rating.  The veteran subsequently pursued his 
appeal and, in a March 2002 letter to VA, he re iterated his 
assertion of a 100 percent permanent and total rating.  Also, 
he noted that he expected his wife to receive CHAMP-VA 
medical care and that they be reimbursed for medical expenses 
incurred by both him and his wife while his reduction in 
benefits was under review.  

Effective March 1, 2001, the veteran's service connected 
disabilities consisted of:  non-Hodgkin's lymphoma, rated 0 
percent disabling; bilateral lower extremity vincristine 
neuropathy, each rated 10 percent disabling; and bilateral 
upper extremity vincristine neuropathy, each rated 0 percent 
disabling; for a combined disability rating of 20 percent.  

The veteran's VA outpatient treatment records show that, on 
May 17, 2001, he received his last dental treatment and was 
advised that he was no longer eligible to receive VA dental 
care, due to the reduction of his disability rating, 
effective from March 1, 2001.  

On appeal, the RO, in a July 2002 rating decision, restored 
the veteran's 100 percent disability rating for non-Hodgkin's 
lymphoma, effective from March 1, 2001, the date of the 
reduction, and granted service connection for post-traumatic 
stress disorder, assigning that disability a 30 percent 
rating, effective from July 1999.  

In August 2002, the veteran filed a claim with the VAMC for 
reimbursement of dental expenses for treatments he received 
from a non-VA medical source, in the total amount of 
$1,685.00.  These dental procedures, consisting of a splint-
intracoronal, oral examination, x-rays, root planning, 
partial dental plates, and an extraction, were performed 
between July 9, 2001, and April 22, 2002.  

In August 2002, VA medical personnel at the VAMC denied the 
veteran reimbursement for his above-mentioned dental 
treatments.  The basis for the denial was that VAMC dental 
personnel considered the treatments received as non-emergent 
and the veteran had not received, or even sought, VA medical 
pre-authorization for the treatment.  The veteran maintains 
that he should not be penalized for actions taken by the RO 
in reducing his 100 percent disability rating, and then, 
pursuant to his appeal, subsequently restoring the 100 
percent rating, retroactive to the date of the reduction, 
March 1, 2001.  He maintains that, but for the reduction in 
rating, he would have continued his dental care at the VAMC.  
However, because of the reduction, he was refused further VA 
dental treatment and, during the period in which his non-VA 
dental treatment was received, even if he had requested pre-
authorization, it would not have been authorized because none 
of the disability ratings assigned during that period met the 
criteria for eligibility for VA dental treatment; nor is he 
service-connected for a dental disability.  He maintains his 
wife has been reimbursed by CHAMP-VA and the only item 
lacking is his expenses for his dental treatments.  

Analysis

VA shall furnish on an ambulatory or outpatient basis medical 
services as are needed, for specific eligible personnel, 
except that applications for dental treatment must also meet 
the provisions of 38 C.F.R. § 17.161.  See 38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.93.  

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in this section.  Classification IV 
provides that those whose service-connected disabilities are 
rated at 100 percent by schedular evaluation, or who are 
entitled to the 100 percent rate by reason of individual 
unemployability, may be authorized any needed dental 
treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(h).  

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility, or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities for care in accordance with 
the provisions of this section.  When demand is only for 
infrequent use, individual authorizations may be used.  Care 
in public or private facilities will only be authorized, 
whether under a contract or an individual authorization, for 
medical services for the treatment of any disability of a 
veteran who has a service-connected disability rated at 50 
percent or more.  See 38 U.S.C.A. § 1703; 38 C.F.R. 
§ 17.52(a)(2).  

The admission of a veteran to a non-VA facility at VA expense 
must be authorized in advance.  In the case of an emergency, 
which existed at the time of admission, an authorization may 
be deemed a prior authorization if an application, whether 
formal or informal, by telephone, telegraph or other 
communication, made by the veteran, or by others in his or 
her behalf, is dispatched to VA within 72 hours after the 
hour of admission.  When an application for admission by a 
veteran has been made more than 72 hours after admission, 
authorization for continued care at VA expense shall be 
effective as of the postmark, or dispatch date of the 
application, or the date of any telephone call constituting 
an informal application.  See 38 C.F.R. § 17.54.  

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public medical facility not operated by the VA, may be paid 
under the following circumstances:  

(a)  For veterans with service-connected disabilities, care 
or service was rendered:  

(1) for an adjudicated service-connected 
disability; 

(2) for nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; 

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability; 

(4) for any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services; and 
(emphasis added)

(b)  care and services were rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health; and (emphasis added)

(c)  VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would nave been refused.  See 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

In the case at hand, the veteran was receiving dental 
treatment at the VAMC, under Classification IV, for those who 
have a service-connected disabilities are rated at 100 
percent by schedular evaluation, his non-Hodgkin's lymphoma.  
See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(h).  Effective 
from the time of the decrease of the rating for the 
disability, he was no longer eligible for dental treatment 
under the provisions of Classification IV.  Although the 
veteran maintains that, even if he had requested pre-
authorization for non-VA dental treatment, the pre-
authorization would have been refused because he was not 
eligible under any other provision in that he was not 
service-connected for a dental disability and none of his 
other service-connected disabilities were rated 50 percent or 
more.  Hence, he did not request pre-authorization for the 
dental treatment at issue for which he is seeking 
reimbursement, nor is there any indication in the record, 
other than the appellant's supposition that VAMC would have 
denied his request, in that he had already been informed he 
was no longer eligible for dental care once his disability 
rating was reduced.  The question of whether the veteran 
would have been eligible for the benefits at issue is a 
matter for VA to decide based on an application submitted by 
the veteran expressing his desire to be considered for such 
benefits, here, pre-authorization for non-VA dental care.  
The Board notes that a specific claim in the form prescribed 
by VA must be filed in order for benefits to be paid or 
furnished to any individual.  Clearly, an application for the 
intended benefits, in this case, pre-authorization for non-VA 
dental care, must have be filed.  See Crawford v. Brown, 5 
Vet. App. 33, 35 (1993).  Although the veteran noted in his 
letter of March 2002 to VA, in which he reiterated his 
assertion of a 100 percent permanent and total rating, that 
he expected his wife to receive CHAMP-VA medical care and 
that they be reimbursed for medical expenses incurred by both 
him and his wife while his reduction appeal was under review, 
this statement is deemed too vague to constitute a request 
for pre-authorization for specific dental procedures to be 
performed by non-VA dental personnel.  

Also, VAMC dental personnel have determined that the non-VA 
dental treatment the veteran received during the period at 
issue was non-emergent.  It would appear that in making the 
latter determination, the dental personnel used sound 
judgment, in that the treatment consisted of a splint-
intracoronal, oral examination, x-rays, root planning, 
partial dental plates, and an extraction.  See Bellezza v. 
Principi, 16 Vet. App. 145 (2002).  Furthermore, there is no 
indication in the record, nor has the veteran asserted, that 
any of the dental procedures for which he is seeking 
reimbursement were performed on an emergency basis.  

As such, the veteran did not have prior authorization from 
appropriate VA personnel for non-VA dental treatment he 
received between July 2001 and April 2002 and the dental 
treatment received was non-emergent.  The Board notes that, 
in order to establish entitlement to reimbursement or payment 
of medical expenses incurred for the treatment received 
without prior authorization from appropriate VA personnel, it 
is necessary that all (emphasis added) the requirements set 
forth in the cited law and regulation be satisfied.  If any 
one is lacking, the benefit sought may not be granted.  See 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

Although the veteran's service-connected disability rating of 
100 percent was restored, retroactive to March 1, 2001, the 
date of the reduction, the fact remains that, while his 
appeal was under consideration, he was not eligible for VAMC 
dental care under Classification IV, or any other applicable 
provision.  Further, he did not request any pre-authorization 
from VAMC dental personnel while his appeal was under 
consideration, which he may or may not have gotten - but that 
decision is for VA to make, not for the veteran to surmise, 
nor does it appear that VAMC was even aware he was receiving 
such care at the time he was undergoing the non-emergent, 
non-VA dental care.  Consequently, regardless of other 
factors, the necessary legal criteria for VA to reimburse him 
or payment for the non-VA dental treatment he received during 
the period at issue have not been met and the claim is 
denied.  


ORDER

Reimbursement or payment of the cost of unauthorized dental 
services received outside the Department of Veterans Affairs 
medical care system is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



